Citation Nr: 0925840	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  08-18 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Crohn's disease.


ATTORNEY FOR THE BOARD

Tabatha Blake, Legal Intern


INTRODUCTION

The Veteran served on active duty from July 1983 to August 
1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied service 
connection for Crohn's disease.

In a statement dated January 2008, the Veteran indicated that 
he wished to testify at a hearing.  The Veteran subsequently 
indicated that he wished to withdraw his hearing request.  
The Board finds that there is no hearing request pending at 
this time.  See 38 C.F.R. § 20.702(e) (2008).

Correspondence from the Veteran dated in May 2007 raises a 
claim of entitlement to service connection for exposure to 
the tuberculosis (TB) antibody.  Such claim has not yet been 
adjudicated by the RO, and is therefore referred back for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.   

In the present case, the Board finds that additional 
development is required in order to satisfy VA's duty to 
assist the Veteran under VCAA.  Specifically, the Board finds 
that the Veteran should be afforded a VA examination in order 
to satisfy VA's obligation under the VCAA.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In the present case, service treatment records dated in 
January 1987 reflect complaints of nausea and upset stomach, 
as well as occasional diarrhea.  The Veteran reported that 
his symptoms were of 9 months duration.  A subsequent in-
service report dated in August 1987 revealed abdominal 
cramping, diarrhea and constipation.   Additionally, he 
raised complaints of abdominal pain on multiple occasions in 
February 1988.  One report noted that his abdominal pain had 
begun a year earlier.    

The Veteran also has a current diagnosis of Crohn's disease, 
as first shown in an August 2001 private treatment record.  
Moreover, the record reflects treatment for colitis since 
1996.  For these reasons, it is determined that the evidence 
at least suggests the current Crohn's disease may be related 
to active service, satisfying the threshold of McLendon.  
Therefore, the Board believes VA's duty to assist the Veteran 
requires a VA examination and opinion as to etiology.       

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran a VA examination 
for the purposes of determining the 
nature, extent and etiology of the current 
Crohn's disease.  All necessary testing 
should be performed in accordance with VA 
rating standards and all appropriate 
diagnoses should be rendered.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  

After reviewing the record, the examiner 
should express an opinion as to whether it 
is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
any currently diagnosed gastrointestinal 
disorder, to include Crohn's disease,  
initially manifested in service or is 
otherwise related to active service.  All 
opinions and conclusions expressed must be 
supported and accompanied by a clear 
rationale consistent with the evidence of 
record.  If the VA examiner concludes that 
an opinion cannot be offered without 
engaging in speculation then she/he should 
indicate the reason for this. 

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case (SOC). If any benefit sought on 
appeal remains denied, the Veteran should 
be furnished an appropriate Supplemental 
Statement of the Case (SSOC) and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




